Case 4:20-cv-00211-JED-JFJ Document 52 Filed in USDC ND/OK on 08/24/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA



  DCCC and OKLAHOMA DEMOCRATIC
  PARTY,
                                                        Case No.: 20-CV-211-JED-JFJ
                        Plaintiffs,

        v.

  PAUL ZIRIAX, in his official capacity as
  SECRETARY OF THE OKLAHOMA STATE
  ELECTION BOARD; TOM MONTGOMERY,
  in his official capacity as CHAIRMAN OF THE
  OKLAHOMA STATE ELECTION BOARD; DR.
  TIM MAULDIN, in his official capacity as
  VICE CHAIRMAN OF THE OKLAHOMA
  STATE ELECTION BOARD; HEATHER
  MAHIEU CLINE, in her official capacity as a
  MEMBER OF THE OKLAHOMA STATE
  ELECTION BOARD; JERRY BUCHANAN, in
  his official capacity as an ALTERNATE
  MEMBER OF THE OKLAHOMA STATE
  ELECTION BOARD; and DEBI THOMPSON,
  in her official capacity as an ALTERNATE
  MEMBER OF THE OKLAHOMA STATE
  ELECTION BOARD,

                        Defendants.


                               PLAINTIFFS’ WITNESS LIST

             Pursuant to the Court’s Minute Order of August 24, 2020, Plaintiffs

    state as follows:

             Plaintiffs intend to call as witnesses (1) Dr. Catherine Troisi; (2) Dr.

    Marc Meredith; and (3) Ronald Stroman.
Case 4:20-cv-00211-JED-JFJ Document 52 Filed in USDC ND/OK on 08/24/20 Page 2 of 3




  DATED: August 24, 2020                 s/ Frank W. Frasier
                                         Frank W. Frasier, OK# 17864
                                         FRASIER, FRASIER & HICKMAN, LLP
                                         1700 Southwest Boulevard
                                         Tulsa, OK 74107
                                         Telephone: 918.584.4724
                                         Facsimile: 918.583.5637
                                         FFrasier@frasierlaw.com

                                         Marc E. Elias
                                         John Devaney
                                         Ariel B. Glickman
                                         PERKINS COIE LLP
                                         700 Thirteenth Street, N.W., Suite 800
                                         Washington, DC 20005-3960
                                         Telephone: 202.654.6200
                                         Facsimile: 202.654.6211
                                         MElias@perkinscoie.com
                                         JDevaney@perkinscoie.com
                                         AGlickman@perkinscoie.com

                                         Charles G. Curtis, Jr.
                                         Sopen B. Shah
                                         Will M. Conley
                                         PERKINS COIE LLP
                                         33 East Main Street, Suite 201
                                         Madison, WI 53703-3095
                                         Telephone: 608.663.7460
                                         Facsimile: 608.663.7499
                                         CCurtis@perkinscoie.com
                                         SShah@perkinscoie.com

                                         Counsel for Plaintiffs




                                       -2-
Case 4:20-cv-00211-JED-JFJ Document 52 Filed in USDC ND/OK on 08/24/20 Page 3 of 3




                            CERTIFICATE OF SERVICE
        I hereby certify that on August 24, 2020, I electronically transmitted Plaintiffs’

  Witness List to the Clerk of Court using the ECF System for filing, which will

  transmit a Notice of Electronic Filing and a copy of the document to all counsel who

  have entered an appearance in this case.


  DATED: August 24, 2020                      s/ Frank W. Frasier
                                              Frank W. Frasier, OK# 17864
                                              FRASIER, FRASIER & HICKMAN, LLP
                                              1700 Southwest Boulevard
                                              Tulsa, OK 74107
                                              Telephone: 918.584.4724
                                              Facsimile: 918.583.5637
                                              FFrasier@frasierlaw.com




                                           -3-
